--------------------------------------------------------------------------------

[exhibit10-10x1x1.jpg]


INTELLECTUAL PROPERTY
DEVELOPMENT AND TRANSFER AGREEMENT

     This Intellectual Property Development and Transfer Agreement (this
"Agreement") is made as of Monday, January 10th, 2005 (the "Effective Date"),
between MobileGamingNow Inc. (the "Company") and Illuminated Technologies, Inc.,
a British Columbia corporation (the "Developer").

R E C I T A L S

A. The Company was formed to engage in mobile gaming and gaming technology
licensing activities (the "Business Concept"). To implement the Business
Concept, the Company desires a software system to be known as the "Mobile Gaming
Platform" system, which will provide the Company with their core product to
license and operate their Business Concept.

B. The Developer has expertise in developing software generally, and has
specific expertise in the software applications the Company desires to include
in the "Mobile Gaming Platform" system.

C. The Company and the Developer have agreed to terms and conditions for the
purchase of the "Mobile Gaming Platform" system by the Company.

C L A U S E S

     In consideration of the preceding, and the mutual obligations set forth
below, the parties agree as follows:

ARTICLE 1
DEFINITIONS

     1.1 Contract Software. For purposes of this Agreement, the term "Contract
Software" shall mean all software programs and modules which Developer includes
in the Mobile Gaming Platform, Mobile Poker and Mobile Gaming Marketing System
including but not limited to all source-codes, object-codes, interfaces,
screens, knowledge databases, reports generated, logarithms and media. The
Contract Software shall satisfy the specifications identified on attached and
incorporated Schedule "A", subject to the Company's approval. The Contract
Software shall be capable of all functionality as identified on said Schedule
"A". All the Contract Software identified in Schedule "A", whether or not
proprietary to the Company, is included in the instant transfer from Developer
to the Company.

     1.2 Documentation. For purposes of this Agreement, the term "Documentation"
shall mean all user and programming manuals, source codes, flow charts,
illustrations, logic diagrams, designs, program notes, drafts, engineering
plans, feasibility studies, reports, marketing plans, specifications and all
other written documentation concerning the Contract Software and its development
and/or use, and/or developmental versions of any of the preceding or the
Contract Software.

     1.3 Deliverables. For purposes of this Agreement, the term "Deliverables"
shall mean: (i) a fully functional prototype of the Contract Software (the
"Prototype") which has been tested and accepted by the Company and is fully
debugged, ready for commercialization and capable of facilitating the Business
Concept; (ii) all final Contract Software; (iii) all Documentation. The Company
will not accept Deliverables which Developer delivers to the Company unless the
Prototype is fully capable of performing the functions and specifications
identified on Schedule "A" to the Company's satisfaction.

--------------------------------------------------------------------------------

ARTICLE 2
TRANSFERS

     2.1 Grant of exclusive ownership and Use Rights. The Developer sells,
grants, conveys and assigns to the Company, exclusively for and throughout the
world Internet Gaming markets, in and for all languages (including but not
limited to computer and human languages whether now existing or subsequently
developed) all the Developer's rights, titles and interests in the Contract
Software, including but not limited to all rights of the Developer under all
United States federal or state and other "Governmental Authority" intellectual
property and other laws, as well as all rights of the Developer as an author or
inventor under the laws of any Governmental Authority. The foregoing transfer of
rights by the Developer to the Company is all inclusive and without reservation
of any right, title, interest or use, whether now existing or subsequently
arising.

     2.2 Derivative Works. Developer acknowledges that the Company has the sole
right throughout the world and in all languages (human or computer, now or
subsequently existing): (i) to prepare derivative works based on the Contract
Software, Documents and other Deliverables (collectively "Derivative Works");
(ii) to reproduce, distribute, copy or display the Contract Software, Documents,
other Deliverables and Derivative Works and all versions thereof; (iii) to sell
or transfer ownership to, or to rent, lease, lend or license the Contract
Software, Documents, other Deliverables and Derivative Works; (iv) to exploit
through any and all means available the Contract Software, Documents, other
Deliverables, Derivative Works and all versions thereof; (v) to authorize others
to do any and all of the aforesaid; and (vi) to utilize the Contract Materials
and Derivative Works in combination with any other works, in and as part of any
collective works, and to do so in any and all forms, including but not limited
to using magnetic tapes, hard and floppy disks, compact disk or other digital
technology and such solid state forms as exist from time to time, including but
not limited to fibre optics, satellite transmissions, ROM chips and printed
circuitry. The Developer expressly acknowledges that the Company has the sole
and exclusive right to do any and all of the foregoing by all means and via any
and all media now or subsequently existing, including but not limited to all
computers, peripheral equipment, dedicated machines and other hardware devices
and all print media, including books and magazines, motion pictures, radio,
video tapes, compact disks, and all broadcast and cable data wire, and/or optic
fibre transmission systems and networks, whether now existing or subsequently
developed.

     2.3 Grant of Exclusive Rights to Trademarks and Service Marks. The
Developer, grants, conveys, transfers, alienates and assigns exclusively to the
Company, for and throughout the world and in any and all languages (human or
computer) and media, whether now existing or subsequently developed, all the
Developer's rights, titles, interests (legal, industrial, commercial, equitable,
use, as an author and otherwise) in and to any and all: (i) trademarks and
service marks which concern any Contract Materials, whether or not registered,
all applications for the same and the right to obtain registered trademarks,
service marks or other marks concerning the Contract Materials in or under the
laws of any Governmental Authority, including but not limited to the mark
"MobilePoker" or any derivation or graphic depiction thereof; (ii) rights to
record the transfers made under this Agreement in the United States Patent and
Trademark Office or in any other Governmental Authority Office throughout the
world; and (iii) rights to sue for and collect damages predicated on past,
present or future infringements of the preceding, as well as all other claims
and rights to damages associated with the preceding, whether predicated on past,
present or future actions or omissions, and whether or not currently known or
unknown. The Developer shall not utilize any such marks, names or titles or any
variation of the same for any products, technology or services of any nature,
shall not authorize and does not have any right to authorize any third person to
do so, and shall not incorporate any such marks, names or titles or any marks,
names or titles similar thereto in any of Developer's names.

     2.4 Grant of Exclusive Rights to Copyrights and Patents. The Developer,
grants, conveys, transfers, alienates and assigns exclusively to the Company,
for and throughout the world and in any and all languages (human or computer)
and media, whether now existing or subsequently developed, all the Developer's
rights, titles and interests (legal, industrial, commercial, equitable, use, as
an author or inventor and otherwise) in and to any and all: (i) copyrights
and/or patents of any type or nature in the Contract Materials, whether or not
registered, all applications for the same and the right to file and register the
same in the Company's name or in

Monday 10 January 2005                    2 of 11

--------------------------------------------------------------------------------

any other name in any Governmental Authority; (ii) all discoveries, improvements
and/or inventions conceived or first reduced to practice (as that phrase is used
in practice before the United States Patent and Trademark Office) during the
Project or otherwise incorporated in any Contract Materials; (iii) rights to
record the transfers made under this Agreement in the United States Patent,
Trademark and/or Copyright Office and in any other public offices of any
Governmental Authorities throughout the world; and (iv) rights to sue for and
collect damages predicated on past, present or future infringements of the
preceding, as well as all other claims and rights to damages associated with the
preceding, whether predicated on past, present or future actions or omissions,
and whether or not currently known or unknown.

     2.5 Further Instruments. The Developer shall execute, acknowledge and
deliver to the Company, within five (5) days of the Company's request for the
same, such further instruments and documents as the Company may request from
time to time to facilitate registration of any such filings or to record the
transfers made in this Agreement in any public office, or otherwise to give
notice or evidence of the Company's exclusive rights to the Contract Materials.

     2.6 No Retained Rights. The Developer's assignment of the Contract Software
to the Company under this Agreement constitutes a complete, absolute and
exclusive transfer of all rights (legal, industrial, commercial, equitable, use
as an author or inventor and otherwise) in the Contract Software, whether
currently existing or arising in the future. The Developer does not reserve or
retain any right, title or interest in any component of the Contract Software or
any trade secrets which concern any Contract Software, except as specifically
provided otherwise in Section 6.2 below. The Developer acknowledges and agrees
that all the Contract Software constitute the sole, exclusive and confidential
property of the Company.

     2.8 Governmental Authority Definitions. For purposes of this Agreement, the
following terms shall have the following meanings: (i) the term "United States"
shall mean the United States of America, and all geographical territories and
subdivisions of the United States of America; (ii) the term "Other Nations"
shall mean each country, principality or other independent territory and each
subdivision thereof, which is not a part of the United States; (iii) the term
"Supra-National Authority" shall mean the European Union, the United Nations,
the World Court, the Commonwealth, the North Atlantic Treaty Organization, the
General Agreement on Tariffs and Trade, the North American Free Trade Agreement
and all other multi-national authorities or treaties which have or may have from
time to time jurisdiction over any of the parties to or any performance under
this Agreement; and (iv) the term "Governmental Authority" shall mean any
subdivision, agency, branch, court, administrative body, legislative body,
judicial body, alternative dispute resolution authority or other governmental
institution of (A) the United States, (B) any state, municipality, county,
parish, subdivision or territory of the United States, (C) all Other Nations,
(D) any state, territory, county, province, municipality, parish or other
subdivision of any Other Nations, and (E) all Supra-National Authorities.

     2.9 Future Assistance. If the Company desires technical assistance from the
Developer concerning the Contract Software following the Developer's delivery to
the Company of a fully functional Prototype which the Company accepts, in
writing, the Developer agrees to provide such technical assistance to the
Company upon payment by the Company of reasonable fees to the Developer, as
agreed at the time between the parties. The Developer agrees that any such fees
which it charges to the Company in the future shall be no greater than the
lowest charge the Developer is then utilizing for any of its customers. The
Developer shall provide the Company with all updates, improvements,
modifications, discoveries, concepts, know-how, techniques or ideas which
Developer develops, either on its own or together with others, following the
Effective Date, which concern the Contract Materials or systems similar to or
competitive with the Contract Software. The Developer shall assist the Company
in adapting such product improvements to the Contract Software.

ARTICLE 3
FEE

     The Company shall pay the Developer a purchase price (the "Fee") of Two
Hundred Fifty Thousand U.S. Dollars ($250,000) for the purchase of the Contact
Software. The Company shall pay One Hundred

Monday 10 January 2005                    3 of 11

--------------------------------------------------------------------------------

percent (100%) of such amount on the Effective Date. Developer agrees that the
foregoing Fee is fixed, and is not subject to increase unless the Company
submits a change order to Developer which materially alters the specifications
for the Project. In the event of such change order, the parties shall agree upon
an adjustment to the Fee according to the Developer's standard billing rates as
identified in Schedule “B”.

ARTICLE 4
DEVELOPER WARRANTIES

     4.1 Authorization. The Developer represents and warrants that it has full
power and authority: (i) to enter into this Agreement; (ii) to grant to the
Company the rights in the Contract Software set forth in this Agreement; and
(iii) to perform all of its obligations under this Agreement. The Developer
further represents and warrants that it has taken all corporate action necessary
to authorize the preceding.

     4.3 Original Work. The Developer represents and warrants that the Contract
Software is wholly original works, solely organized and created by the Developer
and that the Developer has not copied or reproduced any other individual's or
entity's work, software, codes, documentation, copyrighted material, patented
material, patent application or other document or information when developing
any of the Contract Software. The Developer has not published all or any portion
of the Contract Software in any form or manner prior to the Effective Date. The
Developer represents and warrants that the Contract Software does not contain
any materials which were obtained in an unlawful fashion or which are in any way
unlawful to include within the Contract Software, and that the Developer has not
prepared any versions of any Contract Software other than those delivered to the
Company under this Agreement. The Developer represents and warrants that no
claims of copyright or patent relating to any portion or all of the Contract
Software have been submitted to or filed or registered with the United States
copyright office or any other public office in any other country throughout the
world, whether by the Developer or any third party.

     4.4 No Trademarks. The Developer has not filed or registered any trademark
or claim of trademark rights in any Governmental Authority office, nor made any
agreement with any third persons with respect to the same, concerning the title
or name of the Contract Materials identified in this Agreement. The Developer
has not registered or attempted to register any similar title or name.

ARTICLE 5
RESTRICTIVE COVENANTS

     5.1 Purchaser Title Protection. The Developer covenants that it shall not
attack, compromise, file suit against or in any manner attempt to vitiate or
dispute or commit or fail to take any action which could vitiate or constitute a
dispute of any of the Company's rights, titles or interests in any Contract
Software. The Developer shall not attempt to develop any Competitive Product
based on any Trade Secrets, or through reverse engineering, decompiling,
disassembly or any other method.

ARTICLE 6
MISCELLANEOUS

     6.1 No Agency or Partnership. This Agreement does not constitute the
parties as the legal representatives, partners or joint venturers of each other
for any purpose whatsoever. The parties have no right to create any obligations
or responsibilities, express or implied, on behalf or in the name of the other,
or to bind the other, legally, beneficially or otherwise.

     6.2 Termination of Agreement. Either party may terminate this agreement
with 30 days written notice.

     6.3 No Assignment. The Company may not assign any of its rights, duties or
obligations under this Agreement. The Developer may assign this Agreement to any
successors.

Monday 10 January 2005                    4 of 11

--------------------------------------------------------------------------------

     6.4 Notices. All notices concerning this Agreement shall be given in
writing, as follows: (i) by actual delivery of the notice into the hands of the
party entitled to receive it, in which case notice shall be deemed given when
delivered; (ii) by mailing such notice by registered or certified mail, return
receipt requested, in which case the notice shall be deemed given four (4) days
from the date of its mailing; (iii) by Federal Express or any other overnight
carrier, in which case the notice shall be deemed to be given on the date next
succeeding the date of its transmission; or (iv) by Facsimile or other
telephonic or fibre optic transmission of written characters resulting in hard
copy being received by the notified party, in which case the notice shall be
deemed given as of the date it is sent.

     6.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Developer. This Agreement supersedes any prior understandings,
written agreements or oral arrangements between the parties which concerns the
subject matter of this Agreement. The terms of this Agreement shall govern if
there is any conflict between this Agreement and: (i) any purchase order or
invoice which the parties may exchange; and (ii) any other written instrument
which concerns or affects the subject matter of this Agreement.

     7.6 Complete Understanding. This Agreement constitutes the complete
understanding between the parties. No alteration or modification of any of this
Agreement's provisions shall be valid unless made in a written instrument which
both parties sign.

     7.7 Applicable Law. The laws of the Province of British Columbia (other
than those pertaining to conflicts of law) shall govern all aspects of this
Agreement, irrespective of the fact that one of the parties now is or may become
a resident of a different country, and without reference to or inclusion or
application of the United Nations Convention on Contracts for the International
Sale of Goods, said Convention being expressly excluded in its entirety. The
parties acknowledge the aforesaid courts shall have exclusive jurisdiction over
this Agreement, and specifically waive any claims which they may have that
involve jurisdiction or venue, including but not limited to forum non
conveniens. If service of process is made as aforesaid, the party served agrees
that such service shall constitute valid service, and specifically waives any
objections the party served may have under any state or federal law or rule
concerning service of process. Service of process in accordance with this
Section shall be in addition to and not to the exclusion of any other service of
process method legally available.

     7.8 Governing Language and Currency. The English language version of this
Agreement shall be the governing and binding version of this Agreement,
irrespective of any other language this Agreement may be translated into or
performed under. All payments required under and monetary amounts identified in
this Agreement shall be United States of America Dollars.

     7.9 Severability. If a court of competent jurisdiction holds that any one
or more of this Agreement's provisions are invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any of this Agreement's other provisions, and this Agreement shall be construed
as if it had never contained such invalid, illegal or unenforceable provisions.

     7.10 Waiver. A party's attempted waiver, consent or authorization of any
kind, whether required pursuant to the terms of this Agreement or granted
pursuant to any breach or default under this Agreement, shall not be effective
or binding upon such party unless the same is in a written instrument which such
party has signed. Any such waiver, consent or authorization will be valid solely
to the extent specifically set forth in such written instrument. No failure or
delay on the part of either party to this Agreement to exercise any right,
remedy, power or privilege shall preclude or limit any other or further exercise
of such right or the exercise of any other right, remedy, power or privilege
with respect to the same or any other matter.

Monday 10 January 2005                    5 of 11

--------------------------------------------------------------------------------

Agreed at Vancouver (City), B.C. (Province / State),
Canada (Country)
This 10th day of Jan. 2005
Ignition Technologies, Inc. Mobile Gaming Now, Inc. (Company Legal Name)

/s/ Daniel C. Goldman
By: Authorized Signatory

Name of Authorized Signatory: Daniel C. Goldman

Title of Authorized Signatory: CFO

Address: 938 N. 20th Suite B
City: Shoreline Province / State: WA
Fax: 877-471-0422 Phone: 206-533-2252 ext ____

--------------------------------------------------------------------------------

Agreed at Vancouver, BC, Canada, this 10th day of January, 2005

Illuminated Technologies Inc


/s/ Adam J. Morand
By Adam J Morand, President / Director

Illuminated Technologies Inc
855 - 409 Granville Street
Vancouver, B.C. V6C 1T2
Facsimile: (604) 602-7280
Telephone: (604) 488-0226
Mobile: (604) 862 0257

--------------------------------------------------------------------------------

Schedule “A”

Mobile Gaming Platform Description
The Mobile Gaming Platform is a turn-key mobile handset gaming system that
facilitates the play of mobile games. Players download and install a game to
their mobile handset and login to play.

The system creates an immediate online, interactive website that facilitates an
unlimited number of players for games of chance and skill. Licensees of the
system are in business from day one instead of spending millions of dollars and
months of development time themselves.

The Mobile Gaming Platform supports player, affiliate, licensee, sub-licensee,
and licensor management functionality. Additionally, the platform provides full
system reports for game activity/usage, web traffic, physical server utilization
and error and warning notifications. The game development is done in J2ME and is
easily portable to modern handsets used in Asia, North America or Europe today.
Supported merchant services include Neteller, PrePaidATM, WireCardTM, and credit
card processing for coded and non-coded accounts from an unlimited number of
payment service providers.

The entire system is fully integrated, and there are no disparate components,
everything operates off of the same database structure allowing for unlimited
reporting options as required. Websites, games, backend systems, merchant
systems and profile management are all fully integrated.

There are nearly 400 different mobile handsets used in the United States. Game
development options are available for any mobile carrier platform that supports
J2ME or WAP. PC games and Web games are also easily integrated into this system
because of its design.

Mobile Gaming Platform Elements

1. Player Profile Management
a. Registration Form to accept Player membership information and save to the
Central Database.
b. Deposit Form to accept Player deposit information and submit to configured
payment processing servers and save transaction data to Central Database.
c. Withdraw Form to accept Poker Player withdraw information, save requests to
Central Database so information is available to System Administration for
fulfilment.
d. Accounting Routines to verify and manage Player membership and transaction
data in the database for the primary purpose of ensuring accurate details and
system ability to track reverse transactions while maintaining integrity for
audit trail / history for all transactions.
2. Game Servers
A game server facilitates the game client and manages all the player
transactions.
3. Game Clients
J2ME Client Software for North American Phones. Players in North America on a
supported phone platform can download the J2ME client software to their mobile
phones and connect to the Game Server.
4. Poker Licensor Management
a. Registration Form to accept Licensor specific information and save to the
Central Database.
b. Accounting / Reconciliation Routines to verify and manage Mobile Gaming
Platform transaction data in the database for the primary purpose of ensuring
accurate details and system ability to track reverse transactions while
maintaining integrity for audit trail / history for all transactions.
c. Licensor Reporting

Monday 10 January 2005                    7 of 11

--------------------------------------------------------------------------------

Profit & Loss Statement. Profit & Loss is total deposits minus total withdraws
for a given period; e.g. calendar month or specific date to specific date.
Deposit Report. Deposit Report is total deposits for a given period; e.g.
calendar month or specific date to specific date. A deposit is defined as monies
committed by Players after they successfully submit the information on the
Deposit Form.
Withdraw Report . Withdraw report is all Player withdraw requests for a given
period; e.g. calendar month or specific date to specific date.
Website traffic usage
Webalizer manages statistical information on all web traffic. Who visited the
websites? Who played the games? Where did they come from? What did they do?
5. Master Licensee Profile Management
a. Registration Form to accept Master Licensee specific information and save to
the Central Database. Master Licensee information is different from Licensor and
Sub-Licensee in that Licensor owns the license to operate this Mobile Gaming
Platform, Master Licensee licenses the right to operate this Mobile Gaming
Platform governed by the limitations imposed by the Licensor. The Sub-licensee
licenses a further limited license from the Master Licensee to operate this
Mobile Gaming Platform. Limitations may include but are not limited to
geography, system access, revenue splits/shares, etc...
b. Accounting / Reconciliation Routines to verify and manage Mobile Gaming
Platform transaction data in the database for the primary purpose of ensuring
accurate details and system ability to track reverse transactions while
maintaining integrity for audit trail / history for all transactions.
c. Master Licensee Reporting:
Profit & Loss Statement. Profit & Loss is total deposits minus total withdraws
for a given period; e.g. calendar month or specific date to specific date.
Deposit Report. Deposit Report is total deposits for a given period; e.g.
calendar month or specific date to specific date. A deposit is defined as monies
committed by Players after they successfully submit the information on the
Deposit Form.
Withdraw Report . Withdraw report is all Player withdraw requests for a given
period; e.g. calendar month or specific date to specific date.
Website traffic usage
Webalizer manages statistical information on all web traffic. Who visited the
websites? Who played the games? Where did they come from? What did they do?
6. Sub-Licensee Profile Management
a. Registration Form to accept Sub-Licensee specific information and save to the
Central Database. Sub-Licensee information is different from Licensor and Master
Licensee in that Licensor owns the license to operate this Mobile Gaming
Platform, Master Licensee licenses the right to operate this Mobile Gaming
Platform governed by the limitations imposed by the Poker Licensor. The
Sub-licensee licenses a further limited license from the Master Licensee to
operate this Mobile Gaming Platform. Limitations may include but are not limited
to geography, system access, revenue splits/shares, etc...
b. Accounting / Reconciliation Routines to verify and manage Mobile Gaming
Platform transaction data in the database for the primary purpose of ensuring
accurate details and system ability to track reverse transactions while
maintaining integrity for audit trail / history for all transactions.
c. Sub-Licensee Reporting
Profit & Loss Statement. Profit & Loss is total deposits minus total withdraws
for a given period; e.g. calendar month or specific date to specific date.
Deposit Report. Deposit Report is total deposits for a given period; e.g.
calendar month or specific date to specific date. A deposit is defined as monies
committed by Players after they successfully submit the information on the
Deposit Form.

Monday 10 January 2005                    8 of 11

--------------------------------------------------------------------------------

Withdraw Report . Withdraw report is all Player withdraw requests for a given
period; e.g. calendar month or specific date to specific date.
Website traffic usage
Webalizer manages statistical information on all web traffic. Who visited the
websites? Who played the games? Where did they come from? What did they do?
7. Mobile Poker System Administration
a. Add / Modify / Delete control functions and screens

 * Mobile Poker Central Server Administration
 * Status reporting screen
 * Variable configuration screen
 * Mobile Poker Player Administration
 * Access to the information screens used by the Players
 * Full Listing Report of all system Mobile Poker Players
 * Mobile Poker Master Licensee Administration
 * Access to the information screens used by Sub-Licensees
 * Full Listing Report of all system Mobile Poker Master Licensees
 * Mobile Poker Sub-Licensee Administration
 * Access to the information screens used by Sub-Licensees
 * Full Listing Report of all system Mobile Poker Sub-Licensees

b. Mobile Poker System Reporting

 * Mobile Poker Game server usage
 * Report on all Game Server usage/access
 * Mobile Poker system & servers utilization
 * report on all Physical Server usage/access
 * Mobile Poker error & warning reports (configured notifications)
 * Email & SMS messages to notify administrators of system activity

Mobile Poker

1. Texas Holdem Mobile Poker Game

 * Unlimited tables for up to six players at a table
 * Automatic deal and blind determinations and settings
 * Continuous play from the pre-flop to the show down with basic Call, Raise and
   Fold functions.
 * Easy-to-set rake schedules
 * Player lobby for all basic functions
 * Online Cashier Interface for player deposit and withdraws

2. Custom Texas Holdem Game Server

 * Customized rake schedule
 * Customize game rules
 * Set player account variables
 * Set betting and player bonus variables

3. Internal gaming modules to operate the system

 

[exhibit10-10x9x1.jpg]

Monday 10 January 2005                    9 of 11

--------------------------------------------------------------------------------

 * Player database and licensee admin login
 * Texas Holdem Mobile Poker Game
 * Cashier Module
 * Master Report
 * Licensee Report

Mobile Gaming Marketing System (MGMS)
The Mobile Gaming Marketing System is an Internet website system for building
and deploying effective marketing-driven websites for gaming. With MGMS,
companies can create effective websites that target markets, create new leads,
generate sales and provide customer service. Using key concepts from the Content
Management System (CMS) field, MGMS is a modular system with easy-to-use content
publishing tools. Companies don’t need to have webmasters on staff.

The Mobile Gaming Marketing is a hosted program so there are no applications to
purchase, setup and manage. A company with an MGMS site can focus on building
compelling content and marketing a website for customer acquisition and
e-commerce.

1. Core Modules. The Core Tab contains the most used modules of the MGMS content
system. It includes:
DesignMaster. Uploading images
Issue Tracking. Creating, viewing and assigning project issues
Menu Manager. Managing menu items
OCMail. Email Program for opt-in or opt-out email campaigns
Pagemaster. WYSIWYG Editor for adding and changing web pages instantly
QuickDesign. Change page and text color
OpportunityCode Site Content Tab
2. Site Content Tab. The Site Content Tab includes a variety of user modules to
improve the performance of a site.
Announcement. Post announcements to a page
Bulletin Board. A bulletin board for chatting amongst users
Content Rotator. Scheduling page rotation in a site
External Links. Internal site linking out
Form Generator. Generating forms and placing on the site to collect information
Issue Tracking. Creating, viewing and assigning project issues
Link to Us. Allow other sites to link in to you.
Photo Album. Creating a photo album on a site
Site Map. Creating an automated site plan
MChamber. MChamber is a program to combine several related websites together
into one link page so visitors can find information quicker. It's similar to an
Auto Mall concept.
Webstatistics Report. Complete statistics on site traffic
3. Administration Tab
The Administration Tab includes the following:
1. Layout Administration. This module allows the user to move items such as
images, navigation and text blocks around a page.
2. User Administration. This module manages the site users. New users can be
added and passwords can be managed.

Monday 10 January 2005                    10 of 11

--------------------------------------------------------------------------------

[exhibit10-10x11x1.jpg]


Monday 10 January 2005                    11 of 11

--------------------------------------------------------------------------------